DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2022 has been entered.
 
Claim Objections Withdrawn
The objection to claims 1 and 22, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claim 1, the amendment corrects the claim text as appropriate.  With respect to claim 22, the amendment cancels the claim.  

112(b) Rejections Withdrawn
The rejection of claim 1 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  

The rejection of claims 20 and 21 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claims.  

The rejection of claims 9-11, 16-18 and 22-26 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action (indefinite from indefinite), has been overcome by inventor’s amendment.  With respect to claims 9-11 and 16-18, the rejection is moot.  With respect to claims 22-26, the amendment cancels the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 28 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Journal of Biological Inorganic Chemistry (2005), 10(5), pp. 564-580, prior art of record.  
The reference teaches inventor’s compounds (page 566, Scheme 1, compounds HL5 and HL6) as chelators for the decorporation of Fe and Al and as chelators of Ga for use as imaging agents (abstract; page 564, Introduction; page 565, Experimental; page 574, Biodistribution studies).  That is, the reference teaches the compounds as pharmaceutical compositions with appropriate carriers and excipients.  

Claims 27 and 28 rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tetrahedron (2010), 66(44), pp. 8544-8550, prior art of record.  
The reference teaches inventor’s compound as a fluorescent ion sensor (abstract; page 8545, Scheme 2, compound L2).  

Claims 27, 28 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bioorganic & Medicinal Chemistry (2013), 21(3), pp. 805-813, prior art of record.  
The reference teaches inventor’s compound (page 808, Table 2, compound 10) as a member of a small set of iron chelator compounds useful in the treatment of parasitic infections (abstract; page 805, Introduction; page 812, sections 5.4 through 5.4.4)  That is, the reference teaches the compound as a pharmaceutical composition with appropriate carriers and excipients.  

Claims 27, 28 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Journal of Inorganic Biochemistry (2018), 179, pp. 82-96 (available online 11/21/2017), prior art of record.  
The reference teaches several of inventor’s compounds (page 85, Scheme 1, compounds 8a-8f where R=H).  The compounds are taught as useful in the treatment of Alzheimer’s disease (abstract; page 87, Biological activity).  That is, the reference teaches the compounds as pharmaceutical compositions with appropriate carriers and excipients.  

Claims 27, 28 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dalton Transactions (2013), 42(17), pp. 6058-6073, prior art of record.  
The reference teaches inventor’s compound (page 6060, Fig. 2, compound 2d) as a member of a small set of compounds useful as iron chelators in the treatment of neurodegenerative diseases (abstract; page 6064, Biological activity).  That is, the reference teaches the compounds as pharmaceutical compositions with appropriate carriers and excipients.  

Allowable Subject Matter
Claims 1 and 9-19 are allowed for reasons of record (11/1/2022).   
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        12/4/2022